Felton, J.
A petition against a landlord, by a person not a tenant but having the rights of a tenant flowing from the duties of a landlord to the tenant and those occupying the rented premises, for damages alleged to have been caused by the landlord’s failure to discover and repair, in the repairing of other defects of which notice had been given, defects in parts of the premises allegedly causing the injuries, which expressly alleged that the petitioner knew of the defective and dangerous condition of the parts of the premises the use of which allegedly caused the injuries, was properly dismissed on general demurrer. Kimball v. Morcock, 57 Ga. App. 750 (196 S. E. 125) and eit. This is true notwithstanding the fact that the petition also alleged that the petitioner could not have known of the defects complained of by the exercise of ordinary care. Judgment affirmed.

Stephens, P. J., and Sutton, J., concur.